        UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

                                                      ORDER OF DETENTION PENDING TRIAL

           Defendant




                                  Part I   Findings of Fact




                                   Alternative Findings (A)




                                   Alternative Findings (B)



                       Part II – Statement of the Reasons for Detention




                          Part III – Directions Regarding Detention




Date:                           Judge’s Signature:
                                   Name and Title:
